DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is  objected to because of the following informalities:  Claim 1 recites limitation “the planar lens…formed by” at line 3 of the claim 1. Examiner has considered “the planar lens” is same as “at least one planar lens system”.    Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu (20160259172 A1).

Regarding claim 1, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the display apparatus comprising: a composite lens including at least one planar lens system (261) and at least one liquid lens (262-25-243), the planar lens formed by a substrate (261) and a plurality of studs 
wherein the nanosized studs are formed on the substrate by electron beam lithography and atomic layer deposition (i.e., these limitations are directed to method steps of making the device, and it could have been made using an alternative method such as vapor deposition and x-ray lithography or nano-replication techniques.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”) 
Wu does not state the plurality of studs are of nanosize.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to form nanosize stud for forming compact display device, since such a modification would have involved a mere change in the size of a 

Regarding claim 2, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the optical lightguide (22) is a glass lens provided as a medium to form the image threreon (paragraph [0006] and [0029] discloses glass substrate.

Regarding claim 3, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the liquid lens (24 & 25) includes a layer of liquid crystals (LC) sandwiched by the two transparent electrodes (paragraph [0028] discloses 25 as liquid crystal and it is between electrode 262 and electrode 243).

Regarding claim 4, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), a first one of the two transparent electrodes (243) is a planar electrode extending to cover some or all of the LC layer on one side thereof.

Regarding claim 5, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), a second one of the two transparent electrodes (262) includes an array of patterned electrodes, each of the patterned electrodes are spaced apart according to a predefined pattern, the second one of the two transparent electrodes is deposed on another side of the LC layer (as illustrated in 

Regarding claim 6, Wu discloses a display apparatus for displaying multimedia as in claim 4 except the patterned electrodes are spaced unevenly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form uneven space between each strip shaped electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 7,  claim 7 is identical to claim 6 and rejected same as claim 6.

Regarding claim 8, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the composite lens includes additional planar lenses (27, 22, 21 are planner optical elements) stacked on top of each other along an optical axis thereof, each of the planar lenses is designed in different optical characteristics to perform what a traditional compound glass lens does (transfer image from object side to image plane). 

Regarding claim 9, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the composite lens includes additional liquid lens (23), the additional liquid lenses are designed in different optical 

Regarding claim 10, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the planar lens (261) and the one liquid lens (261-25-243) are integrated on top of each other (as illustrated in Fig. 2).

Regarding claim 13, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus) further illustrates the studs are oriented outwards a center of the substrate to function as an enclosing lens  (Fig. 2 illustrates the studs 262 are extending outwardly away from the surface of substrate 161and center of the substrate 261 encloses lens portion 25).

Regarding claim 14, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the image formed in the optical lightguide is seen magnified many times (Fig. 1 illustrates the entering parallel light into device diverges as the light is departing the device indicating magnifying the image).

Regarding claim 15, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), a corrector (particles in LC layer 23 correcting optical characteristics of incident light)  provided to correct the optical path from the optical lightguide so that a light going through the optical lightguide goes straight through the corrector. 

Regarding claim 16, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus) the optical lightguide and the corrector are stacked to form an integrated lens (as illustrated in Fig. 2, elements 22-23-24-25-26 are stacked). 


Regarding claim 17, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), the display apparatus comprising:
 a planar lens system having at least one planar lens (261) including a substrate (261) a planar lens system (261), wherein a plurality of studs (262) are formed on the substrate; a liquid lens system including a liquid layer (262-25-243), and two electrodes (262 and 243) sandwiching the liquid layer (25) and providing a predefined electric field to drive the liquid layer to form desired optical characteristics, wherein the planar lens system (262) and the liquid lens system (262-25-243) are integrated on top of each other; an image source (as illustrated in Fig. 2 three parallel light rays are impinging on the device inherently suggest an image source producing an image) producing an image, wherein the image is seen through the planar lens system and the liquid lens system. 
wherein the nanosized studs are formed on the substrate by electron beam lithography and atomic layer deposition (i.e., these limitations are directed to method steps of making the device, and it could have been made using an alternative method such as vapor deposition and x-ray lithography or nano-replication techniques.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”) 
Wu does not state the plurality of studs are of nanosize.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to form nanosize stud for forming compact display device, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 19, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), one of the two transparent electrodes (262) is patterned according to a predefined pattern (paragraph [0028] discloses electrode 262 is a strip-shaped electrode or a checkerboard-shaped electrode). 

Regarding claim 20, Wu discloses a display apparatus for displaying multimedia (Figures. 1-5 and title indicates display apparatus), another one of the two transparent .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 11-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Regarding claims 11, the prior art does not teach or suggest “The display apparatus as recited in claim 1,” including the specific arrangement for “the nanosized studs in the planar lens are arranged in a predefined pattern, each of the nanosized studs is structured with at least two layers of metamaterials, each interacting with colors in the image differently.” as set forth in the claimed combination(s).
Regarding claims 12, the prior art does not teach or suggest “The display apparatus as recited in claim 1,” including the specific arrangement for “the nanosized studs are oriented towards a center of the substrate to function as a focusing lens” as set forth in the claimed combination(s).
Regarding claims 18, the prior art does not teach or suggest “The display apparatus as recited in claim 17,” including the specific arrangement for “wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng et al. (7724347 B2) discloses stack of tunable liquid crystal lens system use for cell phone camera has invention similar to invention recited in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        January 30, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872